Citation Nr: 1812304	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-31 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from May 1970 to May 1983, including active service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  St. Petersburg, Florida (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The AOJ granted service connection for PTSD and assigned an initial 50 percent rating, effective September 27, 2010.  Subsequently, the February 2012 rating decision granted a temporary 100 percent evaluation for hospitalization over twenty-one days for a service-connected disability, pursuant to 38 C.F.R. § 4.29 (2017).  Lastly, the February 2015 rating decision denied entitlement to a TDIU. 

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at a December 2016 hearing.  A transcript of that hearing is of record. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.





REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Veteran contends that since being granted service connection his symptoms have worsened.  As such, he seeks a rating in excess of 50 percent for his service-connected PTSD. 

To this point, the Board notes that the July 2014 statement of the case (SOC) based the denial of the Veteran's claim, in part, on an April 2013 VA examination.  It appears the records pertinent to this examination have not been associated with the claims file.  This matter should therefore be remanded and records related to such examination should be associated with the Veteran's claims file.  38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2)(when attempting to obtain records in the custody of a Federal department or agency.  VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

Nevertheless, as a claim for a TDIU is part and parcel with a claim for an increased rating, the issues are inextricably intertwined inasmuch that a grant of increase could affect the outcome of this claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, further consideration of the claim must be deferred to avoid piecemeal adjudication.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).




Accordingly, the case is REMANDED for the following action:

1. Associate with the claims file any outstanding VA treatment records, including the April 2013 VA examination referenced in the July 2014 SOC issued by the AOJ. 

If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in U.S.C. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. Afford the Veteran a contemporaneous VA examination to evaluate the nature and severity of his PTSD.  The claims folder contents must be made available for examiner review.

2. Upon completion of the above, and any additional development deemed appropriate, the AOJ should readjudicate the remanded issues.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

